DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “one or more processors configured to parse/generate/aggregate/compare/perform“ in claim 1; “one or more processors configured to analyze“ in claim 2; “one or more processors configured to determine/select/select/generate“ in claim 4; “one or more processors configured to generate“ in claim 5; “one or more processors configured to generate“ in claim 7; “one or more processors configured to select/select/select/aggregate“ in claim 8; “object request is configured to request“ in claim 11; “object request is configured to request“ in claim 12; and “object request is configured to request“ in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 12, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Crume, U.S. Patent 11,444,962 in view of Shenoy, Jr et al, US 2019/0098037.

As per claim 1, it is disclosed by Crume of a system to detect illicit enumeration (col. 2, lines 11-17), the system comprising:
memory; and one or more processors coupled to the memory (col. 2, lines 11-17), the one or more processors configured to:
parse a plurality of object requests (checking login in request to determine what the request represents, col. 6, lines 35-38 & 43-47), which are received at a cloud computing service (col. 4, lines 31-42) during a period of time (col. 4, lines 33-38), among a plurality of request types such that each request type includes one or more object requests that share a respective common attribute (collected attributes comprise identifier of the account along with the IP address from the source system, col. 4, lines 48-50 and col. 9, lines 47-56), each object request requesting information about an object (requests access to a user account, col. 4, lines 33-38 & 50-57);
The teachings of Crume disclose of collecting/aggregating respective request types based upon a count and threshold comparisons (col. 6, lines 60-66) of one or more object requests in the respective request types (collected attributes comprise identifier of the account along with the IP address from the source system, col. 4, lines 48-50 and col. 9, lines 47-56) and to perform remedial operations based upon the exceeding of the threshold counts (col. 7, lines 13-27), however the fail to disclose of generating a plurality of scores for the plurality of respective request types such that the score for each request type is based at least in part on a count of the one or more object requests in the respective request type; aggregate the plurality of scores for the plurality of respective request types to provide a malicious activity score that represents a likelihood that the illicit enumeration has occurred; compare the malicious activity score to a score threshold; and selectively perform a remedial operation with regard to the illicit enumeration based at least in part on whether the malicious activity score is greater than or equal to the score threshold.
Shenoy Jr et al discloses of generating a plurality of scores for the plurality of respective request types such that the score for each request type is based at least in part on a count of the one or more object requests in the respective request type (see paragraphs 0132 and 0138); aggregate the plurality of scores for the plurality of respective request types to provide a malicious activity score that represents a likelihood that the illicit enumeration has occurred (see paragraphs 0132 and 0138); compare the malicious activity score to a score threshold (paragraph 0147); and selectively perform a remedial operation with regard to the illicit enumeration based at least in part on whether the malicious activity score is greater than or equal to the score threshold (see paragraph 0108, 0113, and 0207).
It would have been obvious to a person of ordinary before the effective filing date of the claimed invention to have been motivated to compute scores for comparison against thresholds to more accurately determine if malicious activity is occurring for password spraying attacks (paragraph 0115).  The teachings of Shenoy Jr et al disclose of placing weights on the scores in order to provide greater accuracy as more feedback and data is collected (paragraph 0159).  The teachings of Crume would find greater accuracy means beneficial in detecting password spraying attacks as the teachings of Shenoy Jr et al offer greater accuracy in detection of these type of brute force attacks.



As per claim 2, it is disclosed by Crume wherein the one or more processors are configured to: analyzing a corpus of object requests that are received at the cloud computing service to identify the plurality of object requests based at least in part on the plurality of object requests being received from at least one of a common computer or a common account of the cloud computing service (source request), each object request in the corpus requesting information about an object (checking login in request to determine what the request represents, col. 4, lines 31-42 col. 6, lines 35-38 & 43-47).
As per claim 3, it is taught by Crume wherein the plurality of request types includes at least two of the following: a successful authentication type, wherein each object request in the successful authentication type is an authentication request that results in a successful authentication of a user; a failed authentication type, wherein each object request in the failed authentication type is an authentication request that results in an unsuccessful authentication of a user; an entity information type, wherein each object request in the entity information type requests information about a user of the cloud computing service or a group of users of the cloud computing service, and wherein each object request in the entity information type is not an authentication request (col. 4, lines 28-42 & 50-57).
As per claim 4, the teachings of Shenoy Jr et al are relied upon for disclosing wherein the one or more processors are configured to: determine a plurality of intermediate request counts for a plurality of respective testing time periods of a testing time frame (login IP address variation feature vector over a certain period of time) such that each intermediate request count indicates a number of object requests of a first request type that are received during the respective testing time period; select a maximum intermediate request count from the plurality of intermediate request counts to be an intermediate count threshold for the first request type; select the intermediate count threshold or a fixed value, whichever is greater, to be the count threshold for the first request type; and generate the score of the first request type based at least in part on an extent to which the count of the one or more object requests in the first request type exceeds the count threshold for the first request type (paragraph 0136 and 0138).  Please refer above for the motivation reasoning of applying the teachings of Shenoy Jr et al’s count scores when combined with the teachings of Crume for detecting brute force attacks by comparison of counts against thresholds.
As per claim 8, the teachings of Shenoy Jr et al is relied upon for count values, wherein a first request type of the plurality of request types includes multiple object requests; and wherein the one or more processors are configured to: select a first weight to be assigned to each of the object requests in the first request type for which the corresponding object is not a sensitive object; select a second weight to be assigned to each of the object requests in the first request type for which the corresponding object is a sensitive object (privileges, paragraph 0133) and is not a default object; select a third weight to be assigned to each of the object requests in the first request type for which the corresponding object is a sensitive object and is a default object; and aggregate the weights that are assigned to the respective object requests in the first request type to provide the score for the first request type (paragraph 0138 and as shown in table 4, on pages 16-17).  Please refer above for the motivation reasoning of applying the teachings of Shenoy Jr et al’s count scores when combined with the teachings of Crume for detecting brute force attacks by comparison of counts against thresholds.
As per claim 9, it is taught by Crume wherein the one or more processors are configured to: selectively perform the remedial operation with regard to the illicit enumeration further based at least in part on whether each of the plurality of scores for the plurality of respective request types is greater than zero (col. 7, lines 13-27). 
As per claim 12, Crume discloses of a plurality of object requests in regards to passwords used during login attempts (col. 4, lines 34-38).  Shenoy Jr et al discloses wherein the plurality of object requests includes an object request that is configured in accordance with a security account manager remote (SAMR) protocol (other formats to collect security configuration data) and that requests information about an object in a security account manager (paragraph 0091).  Please refer above for the motivation reasoning of applying the teachings of Shenoy Jr et al’s count scores when combined with the teachings of Crume for detecting brute force attacks by comparison of counts against thresholds.

As per claim 14, the teachings of Crume disclose of looking a requests from particular IP addresses, however they fail to disclose wherein the plurality of object requests includes at least one of: a DNS lookup that requests an IP address of an object based on a domain name of the object; or a reverse DNS lookup that requests a domain name of an object based on an IP address of the object.  The teachings of Shenoy Jr et al disclose wherein the plurality of object requests includes a DNS lookup that requests an IP address of an object based on a domain name of the object (paragraph 0059).  It would’ve been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to apply DNS lookup as a means of matching website address names to the corresponding IP address.  Shenoy Jr et al discloses that the domain name includes network addresses or location of a service provider, identification of the owner or operator of the service provider, see paragraph 0059.  It is obvious that the teachings of Crume use DNS lookup since IP address information is used, and to perform DNS lookup is well known to one of ordinary skill as is demonstrated by the teaching of Shenoy Jr et al.

As per claim 15, Crume teaches wherein the plurality of object requests includes an object request that requests access to at least one of an audit log or a sign-in log of the cloud computing service (col. 4, lines 31-42). 

As per claim 16, it is taught by Crume of a method of detecting illicit enumeration, the method implemented by a computing system (col. 2, lines 11-17), the method comprising:
receiving a plurality of object requests (checking login in request to determine what the request represents, col. 6, lines 35-38 & 43-47), which are directed to a cloud computing service (col. 4, lines 31-42), during a period of time (col. 4, lines 33-38), each object request requesting information about an object (requests access to a user account, col. 4, lines 33-38 & 50-57);
parsing the plurality of object requests (checking login in request to determine what the request presents, col. 6, lines 35-38 & 43-47) among a plurality of request types such that each request type includes one or more object requests that share a respective common attribute (collected attributes comprise identifier of the account along with the IP address from the source system, col. 4, lines 48-50 and col. 9, lines 47-56);
The teachings of Crume disclose of collecting/aggregating respective request types based upon a count and threshold comparisons (col. 6, lines 60-66) of one or more object requests in the respective request types (collected attributes comprise identifier of the account along with the IP address from the source system, col. 4, lines 48-50 and col. 9, lines 47-56) and to perform remedial operations based upon the exceeding of the threshold counts (col. 7, lines 13-27), however they fail to disclose of generating a plurality of scores for the plurality of respective request types such that the score for each request type is based at least in part on a count of the one or more object requests in the respective request type; aggregating the plurality of scores for the plurality of respective request types to provide a malicious activity score that represents a likelihood that the illicit enumeration has occurred; comparing the malicious activity score to a score threshold; and selectively performing a remedial operation with regard to the illicit enumeration based at least in part on whether the malicious activity score is greater than or equal to the score threshold.
Shenoy Jr et al discloses of generating a plurality of scores for the plurality of respective request types such that the score for each request type is based at least in part on a count of the one or more object requests in the respective request type (see paragraphs 0132 and 0138); aggregating the plurality of scores for the plurality of respective request types to provide a malicious activity score that represents a likelihood that the illicit enumeration has occurred (see paragraphs 0132 and 0138); comparing the malicious activity score to a score threshold (paragraph 0147); and selectively performing a remedial operation with regard to the illicit enumeration based at least in part on whether the malicious activity score is greater than or equal to the score threshold (see paragraph 0108, 0113, and 0207).
It would have been obvious to a person of ordinary before the effective filing date of the claimed invention to have been motivated to compute scores for comparison against thresholds to more accurately determine if malicious activity is occurring for password spraying attacks (paragraph 0115).  The teachings of Shenoy Jr et al disclose of placing weights on the scores in order to provide greater accuracy as more feedback and data is collected (paragraph 0159).  The teachings of Crume would find greater accuracy means beneficial in detecting password spraying attacks as the teachings of Shenoy Jr et al offer greater accuracy in detection of these type of brute force attacks.
As per claim 17, it is taught by Crume wherein the plurality of request types includes at least two of the following: a successful authentication type, wherein each object request in the successful authentication type is an authentication request that results in a successful authentication of a user; a failed authentication type, wherein each object request in the failed authentication type is an authentication request that results in an unsuccessful authentication of a user; an entity information type, wherein each object request in the entity information type requests information about a user of the cloud computing service or a group of users of the cloud computing service, and wherein each object request in the entity information type is not an authentication request (col. 4, lines 28-42 & 50-57).
As per claim 19, the teachings of Shenoy Jr et al is relied upon for count values wherein a first request type of the plurality of request types includes multiple object requests; and wherein generating the plurality of scores for the plurality of respective request types comprises: selecting a first weight to be assigned to each of the object requests in the first request type for which the corresponding object is not a sensitive object; selecting a second weight to be assigned to each of the object requests in the first request type for which the corresponding object is a sensitive object (privileges, paragraph 0133) and is not a default object; selecting a third weight to be assigned to each of the object requests in the first request type for which the corresponding object is a sensitive object and is a default object; and aggregating the weights that are assigned to the respective object requests in the first request type to provide the score for the first request type (paragraph 0138 and as shown in table 4, on pages 16-17).  Please refer above for the motivation reasoning of applying the teachings of Shenoy Jr et al’s count scores when combined with the teachings of Crume for detecting brute force attacks by comparison of counts against thresholds.
As per claim 20, it is disclosed by Crume wherein selectively performing the remedial operation comprises: selectively performing the remedial operation with regard to the illicit enumeration further based at least in part on whether each of the plurality of scores for the plurality of respective request types is greater than zero (col. 7, lines 13-27).
As per claim 21, it is taught by Crume of a computer program product comprising a computer-readable storage medium having instructions recorded thereon for enabling a processor-based system to perform operations to detect illicit enumeration (col. 2, lines 11-17), the operations comprising:
parsing a plurality of object requests (checking login in request to determine what the request represents, col. 6, lines 35-38 & 43-47), which are directed to a cloud computing service (col. 4, lines 31-42) and which are received during a period of time (col. 4, lines 33-38), among a plurality of request types such that each request type includes one or more object requests that share a respective common attribute (collected attributes comprise identifier of the account along with the IP address from the source system, col. 4, lines 48-50 and col. 9, lines 47-56), each object request requesting information about an object (requests access to a user account, col. 4, lines 33-38 & 50-57);
The teachings of Crume disclose of collecting/aggregating respective request types based upon a count and threshold comparisons (col. 6, lines 60-66) of one or more object requests in the respective request types (collected attributes comprise identifier of the account along with the IP address from the source system, col. 4, lines 48-50 and col. 9, lines 47-56) and to perform remedial operations based upon the exceeding of the threshold counts (col. 7, lines 13-27), however the fail to disclose of generating a plurality of scores for the plurality of respective request types such that the score for each request type is based at least in part on a count of the one or more object requests in the respective request type; aggregating the plurality of scores for the plurality of respective request types to provide a malicious activity score that represents a likelihood that the illicit enumeration has occurred; comparing the malicious activity score to a score threshold; and selectively performing a remedial operation with regard to the illicit enumeration based at least in part on whether the malicious activity score is greater than or equal to the score threshold.
Shenoy Jr et al discloses of generating a plurality of scores for the plurality of respective request types such that the score for each request type is based at least in part on a count of the one or more object requests in the respective request type (see paragraphs 0132 and 0138); aggregating the plurality of scores for the plurality of respective request types to provide a malicious activity score that represents a likelihood that the illicit enumeration has occurred (see paragraphs 0132 and 0138); comparing the malicious activity score to a score threshold (paragraph 0147); and selectively performing a remedial operation with regard to the illicit enumeration based at least in part on whether the malicious activity score is greater than or equal to the score threshold (see paragraph 0108, 0113, and 0207).
It would have been obvious to a person of ordinary before the effective filing date of the claimed invention to have been motivated to compute scores for comparison against thresholds to more accurately determine if malicious activity is occurring for password spraying attacks (paragraph 0115).  The teachings of Shenoy Jr et al disclose of placing weights on the scores in order to provide greater accuracy as more feedback and data is collected (paragraph 0159).  The teachings of Crume would find greater accuracy means beneficial in detecting password spraying attacks as the teachings of Shenoy Jr et al offer greater accuracy in detection of these type of brute force attacks.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crume, U.S. Patent 11,444,962 in view of Shenoy, Jr et al, US 2019/0098037, in further view of Sancheti et al, US 2017/0244730.

The teachings of Crume disclose of a plurality of object requests in regards to passwords used during login attempts (col. 4, lines 34-38), however the combined teachings of Crume in view of Shenoy Jr et al fail to disclose that the object requests includes a Kerberos ticket-granting ticket (TGT) request that requests a TGT.  Sancheti et al discloses of object requests includes a Kerberos ticket-granting ticket (TGT) request that requests a TGT (paragraph 0080).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The teachings of Crume disclose detecting brute force attacks against passwords based upon count values and thresholds being met, whereby the teachings of Sancheti et al disclose of detecting brute force attacks using Kerberos TGT requests, and it is obvious to substitute one authentication type for another because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success as an alternative for detecting brute force attack.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crume, U.S. Patent 11,444,962 in view of Shenoy, Jr et al, US 2019/0098037, in further view of Hart et al, US 2017/0324758.

The teachings of Crume disclose of a plurality of object requests in regards to passwords used during login attempts (col. 4, lines 34-38), however the combined teachings of Crume in view of Shenoy Jr et al fail to disclose wherein the plurality of object requests includes an object request that is configured in accordance with a lightweight directory access protocol (LDAP) and that requests information about an object in a directory service.  The teachings of Hart et al disclose wherein the plurality of object requests includes an object request that is configured in accordance with a lightweight directory access protocol (LDAP) and that requests information about an object in a directory service (paragraph 0215).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The teachings of Crume disclose detecting brute force attacks against passwords based upon count values and thresholds being met, whereby the teachings of Hart et al disclose of detecting brute force attacks against LDAP directory resources, and it is obvious to substitute one authentication type for another because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success as an alternative for detecting brute force attack.



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crume, U.S. Patent 11,444,962 in view of Shenoy, Jr et al, US 2019/0098037, in further view of Ben-Yosef et al, US 2021/0136101.

The teachings of Crume disclose of a plurality of object requests in regards to passwords used during login attempts (col. 4, lines 34-38), however the combined teachings of Crume in view of Shenoy Jr et al fail to disclose wherein the plurality of object requests includes an object request that is configured in accordance with a network basic input/output system (NetBIOS) protocol and that requests a NetBIOS name of an object.  Ben-Yosef et al discloses wherein the plurality of object requests includes an object request that is configured in accordance with a network basic input/output system (NetBIOS) protocol and that requests a NetBIOS name of an object (table 1, pages 4-5, between paragraphs 0038 and 0039).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The teachings of Crume disclose detecting brute force attacks against passwords based upon count values and thresholds being met, whereby the teachings of Ben-Yosef et al disclose of detecting brute force attacks against a NetBIOS protocol, and it is obvious to substitute one authentication type for another because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success as an alternative for detecting brute force attack.


Allowable Subject Matter
Claims 5-7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claims 5 and 18, the prior art teachings of Shenoy Jr et al disclose of count and score values compared against thresholds, however the teachings fail to disclose of a score being a third fixed value if the count of the one or more object requests in a first request type is in a range between the first product and a second product, the first product being a product of the count threshold and a first factor that is greater than one, the second product being a product of the count threshold and a second factor that is greater than the first factor when is used in combination with the preceding claim language upon which it depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parekh et al, U.S. Patent 11,503,078 is relied upon for disclosing of detecting a threshold number of login events in a cloud environment, see column 32, line 58 through column 33, line 8.
Alford et al, US 2021/0409430 is relied upon for disclosing of known anomaly detection for threshold numbers of logins and activity from certain times and source IP addresses, see paragraph 0002.
Lim et al, US 2019/0205885 is relied upon for disclosing of viewing account information for logins to an IP address or account over a time period, and if the IP address originates from a certain area for fraud assessment, see paragraph 0020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431